DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 2/4/21.  Claims 2, 9-12 have been cancelled.  Claims 13-18 have been added.  Claims 1, 3-8, 13-18 are pending.  Claims 1, 4-5, 8 have been amended.  Claims 1, 3-8, 13-18 are examined herein.  
Applicant’s amendments have rendered the double patenting and 102 rejections over Aurora et al. moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the 102 rejection over Liu et al. have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application 2018/0092899 A1, of record).
Liu et al. teach a method of alleviating at least one symptom of acute migraine attack in a patient by administering a compound of formula I (ubrogepant) in an amount of 50 or 100 mg (claims 1-4), which reduces pain to a level permitting the patient to engage in normal activities or reduces the severity of symptoms present in a patient within two hours of administration (paragraphs 0023 and 0025).  Symptoms of migraines include pain, aura, photophobia, phonophobia, nausea, and emesis (paragraph 0014).  Triptans have been widely used in migraine treatment, but a substantial number of patients do not respond to triptan therapy (paragraph 0002), such as rizatriptan (paragraph 0027).

Response to Arguments
	Applicant argues that Liu et al. does not teach a particular patient population who are non-responders, infrequent responders, or insufficient responders to one or more triptan drugs.
	This is not persuasive because Liu et al. clearly teach that triptans have been widely used in migraine treatment, but a substantial number of patients do not respond to triptan therapy (paragraph 0002).  Therefore, one of ordinary skill in the art would have readily envisioned administering ubrogepant to not only a patient suffering from mirgrains, in general, but also to a patient suffering from migraines who have not responded to triptan therapy in the past, with the same reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627